          Case 1:20-mc-00736-VSB Document 1 Filed 12/10/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 WEIL, GOTSHAL & MANGES, LLP

                Petitioner,

        v.                                         No. 20 Misc. ____________

 DOUGLAS S. CHABOT and COREY M.                    ORAL ARGUMENT REQUESTED
 DAYTON,

                Respondents.


                 PETITIONER WEIL, GOTSHAL & MANGES LLP’S
              NOTICE OF MOTION TO QUASH NON-PARTY SUBPOENA

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the

Declaration of Caroline Zalka, the exhibits annexed thereto, and oral argument on a date and at a

time to be set by the Court, Petitioner Weil, Gotshal & Manges LLP (“Weil”) hereby moves this

Court for an order pursuant to Rule 45(d)(3) of the Federal Rules of Civil Procedure quashing the

non-party subpoena served on Weil by Respondents S. Chabot and Corey M. Dayton, issued in the

action captioned Chabot et al. v. Walgreens Boots Alliance, Inc. et al., No. 18-cv-2118-JEJ-KM,

currently pending in the United States District Court for the Middle District of Pennsylvania.

Dated: December 10, 2020                     Respectfully submitted,
       New York, New York
                                             s/ Jonathan D. Polkes
                                             Jonathan D. Polkes
                                             Caroline Hickey Zalka
                                             Seth Goodchild
                                             Justin D. D’Aloia
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, NY 10153
                                             Tel: (212) 310-8000
                                             Fax: (212) 310-8007

                                             Attorneys for Petitioner Weil, Gotshal & Manges
                                             LLP
